Exhibit 10.4
 
PROMISSORY NOTE


Date:
February 28, 2016
Borrower:
Petrolia Energy Corporation
Borrower’s Mailing Address:
Petrolia Energy Corporation
710 N Post Oak Road, Suite 512
Houston, TX  77024
Lender:
Jovian Petroleum Corporation
Place for Payment:
Jovian Petroleum Corporation
7974 Katy Freeway, Suite 522
Houston, TX  77024
Principal Amount:
One million U.S.Dollars
(US$ 1,000,000)
Annual Interest Rate :
5%
Maturity Date:
December 31, 2016
Terms of Payment:
The principal amount shall be paid in cash, free of bank charges on the maturity
date.
Collateral
Secured by a 12.5% undivided working interest in the SUDS field

 





--------------------------------------------------------------------------------

Promise to Pay
Borrower promises to pay to the order of Lender the Principal Amount plus
interest at the Annual Interest Rate. This note is payable at the Place for
Payment and according to the Terms of Payment. All unpaid amounts are due by the
Maturity Date.  Although the note is due on December 31, 2016, in the event the
Company closes and financing related to the SUDS field, 50% of the net proceeds
received from the financing will be applied to pay on the Note


Defaults and Remedies
If full payment is not made by December 31, 2016, the borrower will be entitled
to extend the Note to March 31, 2017 by making a $10,000 payment in cash prior
to maturity.  If Borrower defaults in the payment of this note or in the
performance of any obligation in any instrument securing or collateral to this
note, Lender may declare the unpaid principal balance, earned interest, and any
other amounts owed on the note immediately due.


Waivers
Borrower waives, to the extent permitted by law, all (1) demand for payment, (2)
presentation for payment, (3) notice of intention to accelerate maturity, (4)
notice of acceleration of maturity, (5) protest, and (6) notice of protest.


Attorney's Fees
Borrower also promises to pay reasonable attorney's fees and court and other
costs if this note is placed in the hands of an attorney to collect or enforce
the note. These expenses will bear interest from the date of advance at the
Annual Interest Rate on Matured, Unpaid Amounts. Borrower will pay Lender these
expenses and interest on demand at the Place for Payment. These expenses and
interest will become part of the debt evidenced by the note and will be secured
by any security for payment.


Usury Savings
Interest on the debt evidenced by this note will not exceed the maximum rate or
amount of nonusurious interest that may be contracted for, taken, reserved,
charged, or received under law. Any interest in excess of that maximum amount
will be credited on the Principal Amount or, if the Principal Amount has been
paid, refunded. On any acceleration or required or permitted prepayment, any
excess interest will be canceled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. This
provision overrides any conflicting provisions in this note and all other
instruments concerning the debt.


Other Clauses
The Principal Amount may be paid, in whole or in part, prior to the Maturity
Date, without penalty or Annual Interest. When the context requires, singular
nouns and pronouns include the plural. This note shall be governed by and
construed in accordance with the laws of the State of Texas, excluding its
choice of law rules that would refer to another jurisdiction.


Petrolia Energy Corporation




By:  /s/ Leo Womack                                                      Date:
Sept 28, 2016


Title:  Chairman of the Board                           

--------------------------------------------------------------------------------